Citation Nr: 0841726	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-39 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Timeliness of appeal from a December 2002 rating decision 
that denied entitlement to service connection for the cause 
of the veteran's death.

2.  Timeliness of appeal from a December 2002 rating decision 
that denied entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972, and from March 1973 to February 1974.  He died 
in January 2002.  The appellant is the mother of the 
veteran's minor child.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision that, in part, denied 
service connection for the cause of the veteran's death, and 
denied entitlement to accrued benefits. Correspondence was 
received by the appellant in March 2003 and in February 2004.  
In October 2004, the RO issued a statement of the case as to 
whether the appellant's notice of disagreement was timely 
filed.  In November 2004, VA received the appellant's 
substantive appeal as to whether a notice of disagreement was 
timely filed.

In October 2007, the Board found that the appellant filed a 
timely notice of disagreement with respect to the December 
2002 rating decision, and remanded the matters for additional 
development.


FINDINGS OF FACT

1.  In a December 2002 RO rating decision, the appellant's 
claims for service connection for the cause of the veteran's 
death, and for accrued benefits were denied.  The appellant 
was notified of the rating decision in December 2002, and her 
March 2003 written communication had been construed as a 
notice of disagreement.  A statement of the case was sent to 
the appellant in January 2008. 

2.  A substantive appeal with respect to the December 2002 RO 
rating decision-denying service connection for the cause of 
the veteran's death, and denying accrued benefits-was not 
received within 60 days of the January 2008 statement of the 
case. 


CONCLUSIONS OF LAW

1.  The appellant did not submit a timely substantive appeal 
with the determination in the December 2002 RO rating 
decision, denying service connection for the cause of the 
veteran's death; the Board does not have jurisdiction over 
that matter.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.303 (2008).

2.  The appellant did not submit a timely substantive appeal 
with the determination in the December 2002 RO rating 
decision, denying accrued benefits; the Board does not have 
jurisdiction over that matter.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through an August 2002 letter, the RO notified the appellant 
of the elements of service connection for cause of death and 
the evidence needed to establish each element.  This document 
served to provide notice of the information and evidence 
needed to substantiate the claims.

VA's letter notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the January 2008 statement of the case, the RO or VA's 
Appeals Management Center (AMC) specifically notified the 
appellant of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the appellant's claims 
on appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the appellant.  The RO or 
AMC has obtained copies of the veteran's service treatment 
records, his outpatient treatment records, and a certificate 
of death.  The appellant has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

With respect to the issue of timeliness of the appeal, the 
appellant has been informed that the Board may have to 
dismiss her appeal, and she has been notified of what 
evidence to submit.  She has also been provided an 
opportunity to request a hearing.

Accordingly, the appellant is not prejudiced thereby, because 
there is no factual development, which could require VA 
assistance or additional notice.  

Hence, no further assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).



II.  Timeliness of Appeal

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  Correspondence concerning the necessary information 
will be construed as a substantive appeal.  38 C.F.R. § 
20.202.

The notice of disagreement shall be filed within 1 year from 
the date of mailing of the notification of the initial review 
and determination.  The substantive appeal shall be filed 
within 60 days from the date of mailing of the statement of 
the case or a supplemental statement of case or within the 
remainder of the one-year period from the date of the 
notification of the initial review and determination being 
appealed.  38 U.S.C.A. § 7105(b)(1) and (d)(3) (West 2002); 
38 C.F.R. § 20.302(b); VAOPGCPREC 9-97.

An extension of the 60-day period for filing a substantive 
appeal, or of the 60-day period for responding to a statement 
of the case or supplemental statement of the case may be 
granted for good cause.  38 C.F.R. § 20.303.  If a timely 
appeal is not filed with a determination, it becomes final.  
38 U.S.C.A. § 7105(c).  If a timely substantive appeal has 
not been received, the appeal may be dismissed.  VAOPGCPREC 
9-99.

In this case, the December 2002 RO rating decision denied the 
appellant's claims for service connection for the cause of 
the veteran's death, and for entitlement to accrued benefits.  
The March 2003 written communication from the appellant had 
been construed as a valid notice of disagreement, which was 
filed within one year of the December 2002 rating decision.  
The RO or AMC sent a statement of the case to the appellant 
in January 2008.

The record shows that a substantive appeal was not received 
by the RO or AMC within 60 days after the issuance of the 
January 2008 statement of the case.  Nor did the appellant 
request an extension of time for filing a substantive appeal.

In a September 2008 letter, the Board notified the appellant 
that the required substantive appeal had not been received 
and that her appeal might need to be dismissed.  She was 
given the opportunity to submit clarifying information on the 
matters and notified of the appropriate legal criteria with 
regard to the need of filing a substantive appeal in order to 
complete the appeal process.  A review of the record shows 
that no further information was received from the appellant.

After consideration of all the evidence, the Board concludes 
that the appellant did not submit a timely substantive appeal 
with the denial of service connection for the cause of the 
veteran's death, and with the denial of accrued benefits, 
from the December 2002 RO rating decision.

In view of this conclusion, the Board has no jurisdiction to 
entertain the appellant's request for appellate review of the 
denial of her claim for service connection for the cause of 
the veteran's death, and of the denial of her claim for 
accrued benefits.





	(CONTINUED ON NEXT PAGE)






ORDER

The appeal for service connection for service connection for 
the cause of the veteran's death is dismissed.

The appeal for service connection for accrued benefits is 
dismissed.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


